Title: To James Madison from Richard Hughes, ca. 8 August 1803 (Abstract)
From: Hughes, Richard
To: Madison, James


Ca. 8 August 1803. “As the Citizens of the United States support their Government their Government is bound in my opinion to protect their rights and Properties when Concerned in Just & Laudible undertakings and on that Accot. I now have the Honor of addressing you.
“In June 1802 I sold in Cadiz an American Brig & Cargo Consisting of German Linens & Steel for which I received in payment Twelve Promissary Notes at Nine Months date for Forty five Thousand Spanish Milled Dollars Drawn by Torre Hermannos in favor of Estevan Balleras & Co. and by them Endorsed to me. On those Notes becoming due they were Protested for non Payment and on application to the Drawers they Answered his Majesty had granted them a Royal License allowing them Ten Years to pay their Debts & that they wd: not pay those Notes. Then on application to the Endorsers Balleras & Co. they Answered the Governor of Cadiz had Liberated them from paying their Endorsement on those Notes and that they would not pay them. This Extraordinary Answer was follow’d by an order issued out by the Governor the same day and Delivered to all the Public Lawyers Judges & Tribunals of Cadiz not at the Peril to attempt any Suit at Law for the recovery of those Twelve Promissary Notes.
“I then applied to Lawyers to take up this Bussiness but, on Accot of the Governors order they Possitively refused acting and the Consulado of Cadiz refused also as far as Silence for Three Months without taking up or hearing the Cause at last one of the Judges told my Agent that the Judges had determined not to act in it untill I got orders from Madrid to that Effect, but this however they would not give in writing. Finding I could get no redress in Cadiz I came to Madrid & presented Mr Pinckney our Minister a Memol. on the Subject a Copy of which is herein Enclosed for your Perusal. This Memorial Mr Pinckney presented to Don Pedro Cevallos Secy of State with a Letter from himself stating to the Spanish Minister that the Governor of Cadiz’s order Shuting the Courts of Justice against me was an infringement of our Treaty of Commerce & hoped he would take this matter into Consideration & grant an order for the Consulado of Cadiz to be opened to me for the Recovery of my Property from at least the Endorsers. This Letter was delivered to the Spanish Minr. the 10th. and the 25th Inst. after Mr Pinckney applied in person for an Answer when he was informed my Bussiness was under Consideration and would have as Speedy an Answer as Possible. Now Sir this Answer of the Spanish Minister is no more than a modest way of declining giving a direct Answer to our Ministers representation for the fact is the Merchants in Cadiz who owe me the money have Secured to themselves the Interest of those Men at the Head of the Spanish Govt. and without a further Support from the American Govt. on my Side my friends in Boston & myself must loose our Property. The Govt. here will never grant the Priveledge to Sue those Men on a Simple Request from our Minister something further will be needfull to be done before I can have redress it would be necessary for Mr. Pinckney to have it in his power to say to the Spanish Minr. ‘Mr. Hughes not finding a probabillity of having Justice Speedily done to him in his Cause has applied to the Head of his own Govt. for Protection & I now have the Honor to inform you that the Opinion of my Govt. is, That they look on the Murratoria of the King & the order of the Govr. of Cadiz as far as it respects the Property of American Citizens with the greatest Anxiety as the same being a direct Violation of our Treaty of Commerce and as the Courts of Justice are the only Safeguard for the property of American Citizens when Illegally detained in the Hands of Individuals in Spain, the Govt. of the U.S. hopes after this Representation no further impidiment will take place in allowing Mr Hughes to have free access to the Courts of Justice for the Recovery of his Property and that in Case of Refusal for 30 days after this Representation he Mr. Pinckney has orders from his Govt. to dispatch Mr Hughes from Spain with a Copy of whatever Correspondence has taken place on the Subject.’ This Language Sir (however at the Same time Submitting to your Superior Judgement) will open the Eyes of the Prime Minr. & Councill to the Villainy of their Proceedings they will then have to determine whether they will offend the United States or give up their Merchants to the Laws of Justice. In my Case the Govt. of Spain have trampled on all Justice & priviledge the United States enjoy by the 20th article of our Treaty of Commerce, or what Security have the Citizens of the United States for their Properties in Spain if their own Govermt. tamely Suffers a Governor of a Commercial City in Spain to annull by his decree the most Sacred obligations and at [the] Same time Authorizing the holding of an American Citizens Property without ever a hearing on the Case, and for so Serious a Sum as 45,000 Spanish Milled Dollars.
“Suppose Sir for a moment this Bussiness to be reversed and that Such a transaction had taken place in the United States would not the Spanish Minister make every exertion to have Justice done to the Subject of his Nation and if he found it was denied him even for a Week would he not apply for instructions how to act (in Such an unprecedented Case) to his Government and as our Minister Mr Pinckney may not have Such powers as to make a Possitive demand for Justice to be done in as Speedy a manner as my Case requires. I Sincerely hope you will have the goodness to write him in your first dispatches how to act on my Bussiness.” Adds in a postscript: “Mr. Pinckney has favored me with a Copy of his Letter to Mr Cevallos in this Subject & which I herein also have the Honor to Enclose you for your Perusal.”
 

   
   Tr and Tr of enclosures (DNA: RG 76, Records Relating to International Claims, Disallowed Claims against Spain, vol. 38). Tr marked “No 3.” Tr and Tr of enclosures enclosed in John and Samuel Welles to JM, 24 Nov. 1803 (ibid.). For enclosures, see nn. 1 and 4.



   
   Hughes enclosed a copy of his memorial to Charles Pinckney, 8 Aug. 1803 (4 pp.; marked “No 1”), recounting in somewhat greater detail the history of his claim as set forth in his letter to JM.



   
   Moratoria: extension. The house of Torres Hermanos was legally bankrupt; the king had given the merchant firm a period of ten years to repay its debts.




   
   Article 20 of the Treaty of San Lorenzo between the U.S. and Spain guaranteed that “the inhabitants of the territories of each Party shall respectively have free access to the Courts of Justice of the other, and they shall be permitted to prosecute suits for the recovery of their properties, the payment of their debts, and for obtaining satisfaction for the damages which they may have sustained” (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:334–35).



   
   Hughes enclosed a copy of Pinckney to Cevallos, 10 Aug. 1803 (4 pp.; marked “No 2”), in which Pinckney decried the actions of the governor of Cádiz in denying Hughes legal recourse in recovering his debt from Balleras & Company as a violation of article 20 of the Treaty of San Lorenzo and requested that Cevallos suspend the king’s moratoria in this case.


